


109 HCON 425 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 425
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Kirk (for himself
			 and Mr. Andrews) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  crisis regarding Iran’s nuclear program should be resolved primarily through
		  diplomatic means.
	
	
		Whereas the Islamic Republic of Iran is a signatory to the
			 Treaty on the Non-Proliferation of Nuclear Weapons (NPT);
		Whereas Iran is a member of the International Atomic
			 Energy Agency (IAEA);
		Whereas Iran agreed to safeguards to ensure compliance
			 with its nonproliferation commitments under the NPT, but subsequently withdrew
			 from these voluntary measures and removed IAEA seals from its facilities in
			 January 2006;
		Whereas the IAEA reported numerous concerns with the
			 implementation of such safeguards to ensure Iran’s compliance with its
			 nonproliferation commitments;
		Whereas international inspections in 2003 and 2004 of
			 Iran’s nuclear program revealed significant undeclared activities with
			 potential application for the development of nuclear weapons, especially with
			 regard to its centrifuge program;
		Whereas in 2003 and 2004, the IAEA found instances of
			 undeclared nuclear fuel cycle activities in conflict with Iran’s obligations
			 under the NPT;
		Whereas on September 24, 2005, the IAEA Board of Governors
			 found Iran to be in noncompliance with its NPT safeguards agreement;
		Whereas on February 4, 2006, the IAEA voted to report Iran
			 to the United Nations Security Council;
		Whereas in a January 23, 2006, interview, IAEA Director
			 General Mohammed El-Baradei said even after three years I am not yet in
			 a position to make a judgment on the peaceful nature of [Iran’s nuclear]
			 program;
		Whereas the United Nations Security Council unanimously
			 approved a statement on March 29, 2006, urging Iran to suspend its uranium
			 enrichment research activities;
		Whereas Iran has declared its success in enriching uranium
			 and its continued research on both P–1 and P–2 centrifuges;
		Whereas Iranian President Mahmoud Ahmadenijad has declared
			 his desire to wipe Israel off the map and imagine a world
			 without America;
		Whereas Iran has continually rebuked efforts of the
			 European Union and the Russian Federation to offer economic and political
			 incentives to Iran in exchange for full compliance with its nonproliferation
			 commitments;
		Whereas countries are reviewing military options in
			 response to Iran’s noncompliance with its nonproliferation commitments;
		Whereas Iran is highly dependent on the international sale
			 of oil for its export earnings;
		Whereas Iran is also highly dependent on the importation
			 of foreign gasoline to supply its energy needs;
		Whereas mismanagement of Iran’s economy has resulted in a
			 sprawling, inefficient state sector, high unemployment and inflation, and
			 flight of foreign investment;
		Whereas, if the supply of gasoline to Iran is restricted,
			 the impact on Iran’s economy would be considerable; and
		Whereas diplomatic means present the most effective way to
			 defuse the crisis regarding Iran’s nuclear program: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)diplomatic
			 engagement should continue to be the primary means to resolve the crisis
			 regarding Iran’s nuclear program;
			(2)as part of the
			 diplomatic effort, the United States should consider other options, including
			 the restriction of the supply of gasoline to Iran, to prevent the acquisition
			 of nuclear weapons by Iran under cover of its nuclear program; and
			(3)such restriction should be administered by
			 a multilateral coalition of countries to enforce Iran’s nonproliferation
			 commitments, including nonproliferation commitments under the Treaty on the
			 Non-Proliferation of Nuclear Weapons.
			
